PER CURIAM.
1. On motion to vacate the appeal allowance, see, for want of jurisdiction of habeas corpus as the subject matter, Woey Ho v. United States, 191 U. S. 558, 24 Sup. Ct. 844, 48 L. Ed. 301; and the following cases cited: Lau Ow Bew v. United States, 144 U. S. 47, 58, 12 Sup. Ct. 517, 36 L. Ed. 340; Cross v. Burke, 146 U. S. 82, 88, 13 Sup. Ct. 22, 36 L. Ed. 896; In re Lennon, 150 U. S. 393, 14 Sup. Ct. 123, 37 L. Ed. 1120; Perrine v. Slack, 164 U. S. 452, 17 Sup. Ct. 79, 41 L. Ed. 510; The Paquete Habana, 175 U. S. 677, 683, 20 Sup. Ct. 290, 44 L. Ed. 320.
2. For the right of the court to set aside an allowance improvidently entered, see Ex parte Roberts, 15 Wall. 384, 21 L. Ed. 131; Goddard v. Ordway, 101 U. S. 745, 25 L. Ed. 1040; Draper v. Davis, 102 U. S. 370, 26 L. Ed. 121; Keyser v. Farr, 105 U. S. 265, 26 L. Ed. 1025.
3. On the contention that right under the Constitution was involved, and hence appealable under Act March 3, 1891, c. 517, § 5, 26 Stat. 827 [U. S. Comp. St. 1901, p. 549], it is settled that, having elected to.go to the Circuit Court of Appeals for a review of the judgment, the appellant must abide by the judgment of that court. Carey Mfg. Co. v. Acme Flexible Clasp Co., 187 U. S. 427, 428, 23 Sup. Ct. 211, 47 L. Ed. 244; Spreckles Sugar Refining Co. v. McClain, 192 U. S. 397, 404, 24 Sup. Ct. 376, 48 L. Ed. 496, and cases cited. And he cannot appeal under the provisions of section 6 in reference to cases in which the ruling of that court is not made final for want of the requisite amount involved.
The appeal under section 5 is from the Circuit Court direct, and the only appeal provided for from the Circuit Court of Appeals is under section 6, under the above limitation.